Woods, J.
A judgment upon á nonsuit has no effect to estop the plaintiff from suing for the same thing in ■ the same or another jurisdiction. Whether any other judgment than of nonsuit was rendered in the court of Vermont in the action of John C. Gleason, is a question to be decided by the record, from which it appears that such was the judgment finally rendered. It is true, that a judgment upon the verdict had been first entered for the defendant, but from this a review was claimed and allowed, and a question arose as to the effect of this review upon the judgment. This depends wholly upon the laws of the place where the proceedings were had, and the court below did properly inquire what these laws were, in order that the record might have the same construction and effect here as there. A different practice would lead to the strangest results, and seems to be required upon no imaginable principle.
Upon inquiring into the laws of Vermont applicable to the ease, it plainly appears that the first judgment was vacated by the allowance of the review, and that the final judgment of nonsuit is the only one in force. Downer v. Dana, 22 Vt. Rep. 22. There must therefore be

Judgment on the verdict..